—Judgment unanimously affirmed. Memorandum: By failing to move to set aside his admission to a violation of probation or vacate the judgment of conviction, defendant failed to preserve for our review his contention that County Court erred in failing to elicit a recitation of the facts underlying his admission (see, People v Lopez, 71 NY2d 662, 665). Nor does this case fall within the narrow exception to the preservation doctrine (see, People v Toxey, 86 NY2d 725, 725-726, rearg denied 86 NY2d 839). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Steuben County Court, Bradstreet, J. — Violation of Probation.) Present — Pigott, Jr., P. J., Green, Pine, Scudder and Lawton, JJ.